Citation Nr: 0424803	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  00-10 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a right ear hearing 
loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse and his son


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  

The Board notes that the veteran initially appealed the RO's 
denial of service connection for a bilateral hearing loss 
disability.  In a September 2003 rating decision, however, 
the RO granted service connection for a left ear hearing loss 
disability.  Therefore, the only issue presently before the 
Board is entitlement to service connection for a right ear 
hearing loss disability.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  A right ear hearing loss disability, as defined for VA 
purposes, was noted at entrance into service and did not 
worsen in severity during active service.


CONCLUSION OF LAW

A pre-existing right ear hearing loss disability was not 
aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 
3.306.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003), are 
applicable to the veteran's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court held that the VCAA requires 
VA to provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, under 38 
C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Id. at 119-120 .  

In this case, the veteran applied for service connection for 
a bilateral hearing loss disability in May 1999, which was 
prior to the enactment of the VCAA.  Nevertheless, in a July 
1999 letter the RO advised the veteran that his service 
connection claim required evidence of a current disease or 
disability, an in-service injury or aggravation of an already 
existing disability, and/or a causal connection between 
current disability and active service.  The RO informed the 
veteran that VA would obtain treatment records from VA 
medical centers and schedule him for an examination if 
indicated.  The RO also advised the veteran to complete 
release forms so that VA could obtain private records that 
the veteran identified as relevant to his claim.  

Moreover, in March 2001 the RO sent the veteran a letter 
explaining the recent enactment of the VCAA and the duties it 
imposed on the VA in regards to the adjudication of claims.  
It again detailed the evidentiary requirements necessary to 
establish entitlement for service connection, told the 
veteran VA would obtain VA and Federal records on his behalf, 
and advised the veteran to submit releases to the RO so that 
relevant records could be obtained on his behalf.  The letter 
also listed contact information in the event the veteran 
would need further assistance with his claim.  In June 2003, 
the RO sent another letter that informed the veteran what 
evidence it had received and what evidence it still needed 
from him.  It advised the veteran that, although VA would 
attempt to assist him, it was his responsibility to furnish 
evidence in support of his claim.  The letter specifically 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records from Federal agencies, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records, 
and, for private records, to provide the appropriate release.   

Additionally, in the February 2000 and September 2003 rating 
decisions, the March 2000 statement of the case, and the 
August 2000 and September 2003 supplemental statements of the 
case the RO notified the veteran of the evidence considered 
and the reasons and bases for the determination made in his 
claim.  In the statement of the case the RO included a 
recitation of governing laws and regulations, to include 
reference to the United States Code provisions of the VCAA 
and its implementing regulations.

Therefore, throughout his appeal the veteran has been 
provided with the appropriate notice under the VCAA and any 
deficiencies in timing or in not providing all notice in one 
document resulted in no prejudice to the veteran as he had 
the opportunity to present the evidence and information 
necessary to support his claim prior to the appeal coming 
before the Board.

The Board also finds that VA has made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claim.  38 U.S.C.A.§ 5103A (a), (b) and (c).  The 
claims file contains the veteran's service records as well as 
private treatment records identified by the veteran as 
pertinent to the appeal.  The veteran otherwise informed the 
RO, in a July 1999, statement that he had been unable to 
obtain private records of an audiogram taken in 1998.  
Additionally, VA has also conducted necessary medical inquiry 
in an effort to substantiate the claim.  Consistent with 
38 U.S.C.A.§ 5103A(d), a VA opinion concerning the 
aggravation question at issue in this appeal was obtained in 
July 2003.  Neither the veteran nor his representative has 
identified any reason for the Board to question the accuracy 
of the etiological opinion given in the recent VA examination 
report.  Furthermore, the veteran has not identified any 
additionally available evidence for consideration in his 
appeal.  Finally, the veteran was afforded the opportunity to 
present testimony before an RO Hearing Officer and such 
testimony is part of the record.

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review. 

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  3 8 U.S.C.A. 1153; 38 C.F.R. 3.306.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 5.

Factual Background and Analysis

The veteran contends that his currently-diagnosed right ear 
hearing loss disability is due to in-service noise exposure, 
specifically stating that he fired rocket launchers without 
hearing protection sometime in September 1965.

Service medical records reflect that the veteran evidenced 
reduced hearing acuity, bilaterally, at service entrance.  
The Board notes that VA audiometric readings prior to June 
30, 1966, and service department audiometric readings prior 
to October 31, 1967, must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units.  Thus, both the veteran's induction 
and separation examinations require conversion from ASA to 
ISO units.  


As converted, the audiological evaluation performed for 
induction purposes in June 1965 showed right ear pure tone 
thresholds, in decibels, as follows:




HERTZ





500
1000
2000
3000
4000
6000
8000
RIGHT
45
45
45
40
75
80
XXX
LEFT
30
25
20
20
35
75
XXX

These findings not only constitute hearing loss as noted by 
the Court in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), 
but, moreover, demonstrate the existence of a right ear 
hearing loss disability as defined under 38 C.F.R. § 3.385.  
Also, on the induction examination the veteran's hearing loss 
profile was listed as "H2."  See Odiorne v. Principi, 
3 Vet. App. 456, 457 (1992); (Observing that the "PULHES" 
profile reflects the overall physical and psychiatric 
condition of the veteran on a scale of one (high level of 
fitness) to four (a medical condition or physical defect 
which is below the level of medical fitness for retention in 
the military service).  The examiner assessed the veteran as 
having "defective hearing."  Thus, a right ear hearing loss 
disability was noted at induction into service, and the 
presumption of soundness did not attach to the veteran's 
right ear hearing acuity.  38 U.S.C.A. §1111; 38 C.F.R. 
§ 3.304(b).

In order for the veteran to establish entitlement to service 
connection for his pre-existing right ear hearing loss 
disability he must thus demonstrate that his right ear 
hearing loss was aggravated, i.e., worsened in severity, 
during his period of active service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

The veteran's service medical records are negative for 
findings or notations relevant to hearing loss.  At the time 
of a separation examination in March 1996 the veteran was 
again assigned a hearing loss profile of "H2" and diagnosed 
with "defective 


hearing."  As converted, the audiological evaluation 
performed at the time of separation showed pure tone 
thresholds, in decibels, as follows:




HERTZ





500
1000
2000
3000
4000
6000
8000
RIGHT
35
25
25
XXX
55
XXX
55
LEFT
30
25
30
XXX
50
XXX
65

A comparison of the veteran's right ear hearing acuity at 
entrance and at separation shows that decibel losses at 500, 
1000, 2000 and 4000 improved.  Additionally, the veteran's 
hearing loss profile remained the same.  Thus, service 
records themselves demonstrate no increase in the level of 
right ear hearing loss during service.

Moreover, the claims file contains two medical assessments as 
to the nature and progression of the veteran's currently-
shown bilateral hearing loss disability, as defined by 
38 C.F.R. § 3.385.  First, the veteran was evaluated at Out 
Lady of Bellefonte Hospital in May 2002.  He reported in-
service noise exposure without the benefit of hearing 
protection and also reported a post-service history of noise 
exposure coincident with his occupation as a welder, as well 
as recreational exposure when hunting.  The veteran reported 
using ear plugs post-service.  On the authorized audiological 
evaluation in May 2002, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
80
100
LEFT
15
15
55
75
75

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 72 percent in the left ear.  
The examiner then summarized that the results were indicative 
of normal middle ear functioning with sensorineural hearing 
loss.  The examiner noted the results of audiograms in 1965 
and 1966, specifically stating that results were better in 
the right ear at separation as compared to induction.

Also of record is the opinion provided by the VA Audiology 
Chief who reviewed relevant records, to include the veteran's 
induction and separation audiological results.  The Chief set 
out that the right ear acuity appeared better at separation 
as compared with induction.  The Chief concluded that the 
right ear results were "much better" at separation, 
especially in the low to mid frequencies, indicating an 
improvement in hearing.  

The Board emphasizes that there is no competent medical 
evidence of record refuting the conclusion that the veteran's 
right ear hearing acuity improved and did not worsen during 
service.  In that regard, the Board recognizes that the 
veteran disputes the findings from both his induction and 
separation examinations.  He asserts that he had no hearing 
difficulty upon entrance into active service, and urges that 
his firing of rocket launchers in September 1965 was the 
beginning of his right ear hearing difficulties.  Although 
the Board finds the veteran's history of noise exposure 
credible and consistent with the circumstances of his active 
service, the veteran is not shown to have the requisite 
degree of medical knowledge to refute the audiological 
findings during service or to otherwise provide an opinion as 
to the etiology of his existing right ear hearing loss.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In this case, therefore, there is no competent medical 
evidence that right ear hearing acuity worsened in severity 
during service.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  As the veteran's right ear hearing disability 
actually improved during service, the presumption of 
aggravation does not attach in this case and service 
connection must be denied.



The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a right ear hearing loss disability.  
As such, that doctrine is not applicable in the instant 
appeal and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a right ear hearing 
loss disability is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
                                                                                                                                            
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
2



